
	
		I
		112th CONGRESS
		2d Session
		H. R. 4065
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Pierluisi (for
			 himself, Mr. Serrano,
			 Mr. Sablan,
			 Mrs. Christensen,
			 Mr. Faleomavaega, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide parity to Puerto Rico hospitals with respect to inpatient hospital
		  payments under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Hospital Medicare
			 Reimbursement Equity Act of 2012.
		2.Modification of
			 Medicare inpatient hospital payment rate for Puerto Rico
			 hospitalsSection
			 1886(d)(9)(E) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(9)(E)) is amended—
			(1)by striking
			 and at the end of clause (iii);
			(2)in clause (iv), by
			 inserting and before October 1, 2012, after 2004,
			 and by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following new clause:
				
					(v)on or after October 1, 2012, the
				applicable Puerto Rico percentage is 0 percent and the applicable Federal
				percentage is 100
				percent.
					.
			
